DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 5/9/22 are acknowledged and entered. Claims 21-28 are added. Claims 10-20 are cancelled. Thus, claims 1-9 and 21-28 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umbarkar (“Keypad/Bluetooth/GSM Based Digital Door Lock Security”, published in ICCASP/ICMMD in 2016, previously cited).1 2	Regarding claim 1, Umbarkar teaches an access system for a structure, comprising: 	a keypad (Section 2.1); 	an activatable open button, wherein the access unit is configured to open an access point to the structure when the button is pressed while active (Section 3.1);3 	an authentication module configured to communicate via Bluetooth with a package delivery unit when the package delivery unit reaches a predetermined delivery distance near the structure and to authenticate the package delivery unit (Section 3.2); and 	an execution module configured to store one or more rules pertaining to delivery of a package by the package delivery unit and to execute the one or more rules in response to the access system successfully communicating with the package delivery unit, wherein one of the rules is to activate the activatable open button if the authentication module is able to authenticate the package delivery unit (Fig. 12).	Regarding claim 2, Umbarkar teaches a first authentication protocol comprising wireless, automatic electronic exchange of information; if the first authentication protocol fails, a second authentication protocol including requiring manual input from a delivery professional package delivery unit; if the second authentication protocol fails, a third authentication protocol including contacting an intended recipient of the package (Fig. 12).	Regarding claim 4, Umbarkar teaches the first authentication protocol comprises exchanging information with one or more of a database stored on the access system, a database at the structure, or a remote database (Section 2.3).	Regarding claim 5, Umbarkar teaches the second authentication protocol comprises receiving at least one of: 	a keypad entry (Section 3.1); 	all or a portion of a tracking number provided by the package delivery unit; 	a scan of one or more of a barcode, QR code, or photograph taken by the package delivery unit; 	entry of a code generated in response to the access system successfully communicating with the package delivery unit; or 	a biometric input.	Regarding claim 7, Umbarkar teaches the access system is configured to deliver a visual cue corresponding to success or failure of each of the first, second, or third authentication protocols (Section 3.1).	Regarding claim 8, Umbarkar teaches the visual cue is different for failure of each of the first, second, or third authentication protocols (Fig. 12).	Regarding claim 9, Umbarkar teaches the access point comprises at least one of a man door, a garage door, a service door (Section 3.1), or a window.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Umbarkar in view of High (US 2019/0282015, previously cited).4	Regarding claim 6, Umbarkar teaches the system of claim 2, as discussed above.	Umbarkar does not explicitly teach the third authentication protocol comprises contacting a recipient of the package.	High teaches the third authentication protocol comprises contacting a recipient of the package (paragraph 0052).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Umbarkar and High, because such a combination prevents theft (paragraph 0003 of High).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-28 are allowed.5
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to disclose “an activatable open button, wherein the access unit is configured to open an access point to the structure when the button is pressed while active”, as recited in claim 1. However, Umbarkar teaches this limitation.	Applicant focuses on the disclosure of Section 3.2 of Umbarkar for allegedly failing to show the claimed button, but the previous Office Action cited Section 3.1 as disclosing this limitation.6 Applicant has not addressed the disclosure of Section 3.1; Applicant has only provided the conclusory statement “Section 3.1 does not disclose or suggest an activatable open button.” Applicant’s Remarks, page 7.	Section 3.1 states “The password for this module is given from keypad which is verified by the Arduino programme and if it gets the correct input from the keypad then it will rotate the servo motor to open or close the door lock.” The buttons of the keypad serve as the activatable open button of the claim. Umbarkar discloses this limitation.	Applicant has not argued the remaining limitations of claim 1, so those are anticipated for the reasons set forth above in the rejection. Claim 6 is rejected under section 103, but Applicant’s arguments with regard to this claim are identical as with respect to claim 1, so this claim is rendered obvious for the reasons set forth here and for the reasons set forth above in the rejection. See Applicant’s Remarks, page 7.	Claims 21-28 incorporate subject matter from claim 3, which was previously indicated as containing allowable subject matter, but dependent on a rejection base claim. Those claims are allowed for this reason.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.7
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Non-patent literature dated 5/5/22.
        2 In addition to the cited portions, please see also the associated figures.
        3 See additional discussion below.
        4 In addition to the cited portions, please see also the associated figures.
        5 Claim 21 incorporates the subject matter from allowable claim 3, intervening claim 2, and independent claim 1. A full discussion of reasons for allowance will be given once all claims are disposed.
        6 See Non-final Office Action dated 5/5/22: “Umbarkar teaches an access system for a structure, comprising… an activatable open button, wherein the access unit is configured to open an access point to the structure when the button is pressed while active (Section 3.1).” (emphasis added)
        7 The Examiner can also be reached at matthew.mikels@uspto.gov.